In an action to recover damages for personal injuries, etc., the defendant appeals from so much of a judgment of the Supreme Court, Suffolk County (Berler, J.), entered July 6, 1999, as, after a nonjury trial, is in favor of the plaintiff Jane Mendolia and against it in the principal sum of $15,000 for past pain and suffering, and in favor of the plaintiff Elle D’Antonio Ullger and against it in the principal sum of $75,000 ($25,000 for past pain and suffering and $50,000 for future pain and suffering).
Ordered that the judgment is modified, on the law, by deleting the provision thereof awarding the plaintiff Elle D’Antonio Ullger damages for future pain and suffering; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
We find no basis for the award of damages for future pain and suffering to the plaintiff Elle D’Antonio Ullger.
The appellant’s remaining contentions are without merit. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.